Citation Nr: 9925336	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   

FINDINGS OF FACT

1.  The claim for service connection for asthma is not 
plausible.

2.  The claim for service connection for pneumonia is not 
plausible.

3.  The claim for service connection for bronchiectasis is 
not plausible.

CONCLUSIONS OF LAW

1.  The claim for service connection for asthma is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for pneumonia is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for bronchiectasis is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Asthma

II.  Pneumonia

III.  Bronchiectasis

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
included in issues I through III is whether he has presented, 
with respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the disabilities included in issues I through 
III are, in any instance, well grounded.

The veteran contends, in substance, that he presently has 
asthma, pneumonia and bronchiectasis, each of which 
condition, moreover, is of service origin.  In this regard, 
the report of the veteran's January 1963 service entrance 
examination reflects that he had had pneumonia ("Pneumonia 
Oct 1962.") several month earlier. In conjunction with the 
examination, the veteran denied then having, or having had, 
asthma, shortness of breath or pain/pressure in the chest.  
Subsequent service medical evidence is silent for any 
reference to asthma, pneumonia or bronchiectasis.

Subsequent to service, a chest X-ray examination administered 
the veteran by VA in September 1969 was interpreted to reveal 
"diffuse...infiltrates...[possibly] due to an acute 
pneumonia....or [be] secondary to bronchiectasis..."   When 
examined by VA in October 1969, the veteran related that 
during service with the Unites States Army, he had pneumonia 
on one occasion.  The veteran related that he would still 
cough and that he smoked cigarettes.  The lone examination 
diagnosis was "[c]hronic cigarettes bronchitis."  

A May 1985 VA examination report reflects that the veteran 
entered the examination room without any dyspnea.  There was 
no evidence of any rales or rhonchi on examination.  There 
was no pertinent diagnosis.

Most recently, a July 1997 statement, submitted by S.G. Lee, 
M.D., reflects that since September 1995, he had treated the 
veteran for pulmonary problems.  In relating the veteran's 
history, Dr. Lee noted, pertinently, that the veteran had had 
bronchial asthma since childhood.   

In considering the veteran's claims for service connection 
for asthma, pneumonia and bronchiectasis, the Board is 
constrained to point out that there is no evidence 
demonstrating that he currently has pneumonia or 
bronchiectasis.  In the absence of such evidence, and 
inasmuch as the presence of a claimed disease/disability is 
prerequisite to any consideration of service connection 
therefor, see Rabideau v. Derwinski, 2 Vet. App. 242 (1992), 
the veteran's claims for service connection for pneumonia and 
bronchiectasis are, in each instance, not plausible.  In 
addition, even assuming (without conceding) that the veteran, 
based on the July 1997 statement from Dr. Lee, currently has 
asthma, there is no evidence relating it to service.  The 
latter consideration, in turn, renders the veteran's claim 
for service connection for asthma implausible.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Given the foregoing 
analyses, then, the veteran's claims for service connection 
for asthma, pneumonia and bronchiectasis are, in each 
instance and as was determined by the RO, not well grounded.  
38 U.S.C.A. § 5107(a).

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).




ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for asthma, pneumonia and 
bronchiectasis is, in each instance, denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

